Ryland, J.,
delivered the opinion of the court.
Adam Dame and Matthias Mosbacher were indicted in the criminal court for the murder of Charles Schaffer. The trial of Dame was a separate one: The jury convicted him of murder in the second degree, and assessed his punishment to confinement in the penitentiary for seventy years. The judge of the criminal court commuted this punishment to the term of twenty-five years. A motion was made for a new trial, which was overruled by the court; to which the defendant excepted and brought the ease to this court, by appeal.
No grounds of error have been pointed out, and no errors have been assigned, none^being required by law in criminal cases.
We have therefore, looked into the record and proceedings, and find that there was much testimony tending to prove the defendant’s guilt.
We have examined the instructions, and the objections made to them* and the objections, also, to the evidence. We find the instructions sufficiently correct. We think the court fairly left the case with the jury, upon the law. Also, we find no error in regard to the admission of any testimony in the case.
With the concurrence of the other judges, the judgment of the criminal court is affirmed.